NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                          Civil Action No.: 18-11313 (JLL)
 KEYSTONE MOUNTAIN LAKES
 REGIONAL COUNCIL Of CARPENTERS,                                       OPINION
 as successor to NORTHEAST REGIONAL
 COUNCIL Of CARPENTERS and
 NORTHEAST CARPENTERS FUNDS AND
 THE TRUSTEES THEREOF,

                    Petitioner,

 V.


 ANGELO’S CONSTRUCTION COMPANY,
 et al.,

                    Respondents.


LINARES, Chief District Judge.

       This matter comes before the Court by way of a motion filed by Petitioner Keystone

Mountain Lakes Regional Council of Carpenters, as successor to Northeast Regional Council of

Carpenters (“the Union”) and Northeast Carpenters Funds and the Trustees Thereof (“the funds”),

to Confinri the Arbitration Award and Entry of Judgment made on July 3, 2017. (ECf No. 2).

Respondents Angelo’s Construction Company (“Angelo’s”) and Llanos Drywall. LLC (“Lianos”)

filed opposition, and Petitioner has replied thereto. (ECf Nos. 12, 13). With the permission of

the Court, Respondents have also filed a sur-reply. (ECf No. 16). The Court has considered the

submissions of the parties and decides this matter without oral argument pursuant to Rule 78 of

the federal Rules of Civil Procedure. For the reasons set forth below, the Court grants Petitioner’s

Motion to Confirm the Arbitration Award.
                                       I.     BACKGROUND

        The Union and Respondents are parties to a Project Labor Agreement (“P LA”) governing

the terms for construction work performed at a construction project in Jersey City, New Jersey.

(ECF No. I (“Pet.”)   ¶   7).   The Union and Respondent Angelo’s are also parties to a state wide

collective bargaining agreement (“CBA”) with the Building Contractors Association of New

Jersey and the Drywall & Interior Systems Contractors Association of New Jersey, to which

Respondent Lianos is expressly bound because of an executed short form agreement. (Pet.         ¶ 6).
The PLA incorporates the CBA and supersedes any conflicting terms. (ECf No. 1-4 at 2).

       Article 11, Section 1 of the PLA and Article XXIV, Paragraph 5 of the CBA require the

payment of fringe benefits to “the various funds.” (ECF No. 1-3 at 29; ECF No. 1-4 at 9). As

stated in Article ii, Section 2 of the PLA, any “[d]elinquency disputes between a benefit fund and

a contractor that are related to the Project shall be submitted to binding arbitration,” and an award

shall be rendered within three days of an arbitration hearing. (ECF No. 1 -4 at 9). Pursuant to

Article 9 of the PLA (“the PLA’s Grievance Procedure”), almost any dispute “involving the

interpretation or application of [the PLA].. shall be considered a grievance and shall be resolved
                                              .




pursuant to the exclusive procedure of the steps described below.” (Id. at 6). At Step 1(b) of the

PLA’s Grievance Procedure, any dispute between signatories shall be put into writing and proceed

to Step 2 if, after the parties confer, a settlement cannot be reached within 14 days. (Id. at 7). At

Step 2, the local union, the involved contractor, and the general contractor, among others, shall

meet “within 14 calendar days of service of the written grievance to arrive at a satisfactory

settlement.” (Id.). If the grievance is not resolved, any of the parties may submit the unresolved

grievance at Step 3 to Arbitrator J.J. Pierson, Esq. within 21 days of the initial Step 2 meeting.




                                                  2
(Id.). “The Arbitrator shall have authority to make decisions only on the issues presented to him.”

(Id.).

         On March 30, 2017, the Arbitrator held an arbitration hearing in regard to the Union and

Funds’ dispute against Respondents. (Pet.      ¶   13). Specifically, the Union and Funds alleged that

Respondent Lianos, a subcontractor of Respondent Angelo’s, failed to remit flinge benefit

contributions to the Funds. (Pet.   ¶ 9,   12—13). The issue submitted to the Arbitrator was whether

Respondents violated the PLA and CBA based on their failure to remit fringe benefit contributions,

and “[i]f so, what shall be the remedy?” (Pet.       ¶    12: see also ECF No. 1-1 at I (stating same)).

Respondents were not present at the hearing, even though they received proper notice at all three

steps of the PLA’s Grievance Procedure, including notice of the March 30, 2017 Hearing. (Pet.          ¶
10; see also ECF No. 1-1 at I n.2 (Arbitrator noting same)).

         At the March 30, 2017 Hearing, the Union presented the testimony of a collector employed

by the Funds, who testified that he met with Respondent Angelo’s principal, Mr. Angelo Rarnos,

pursuant to Step I of the PLA’s Grievance Procedure, and discussed a settlement for Respondent

Llanos’ delinquency. (ECf No. 1-1 at 2—3). According to the collector’s testimony, Mr. Ramos

said he would pay Respondent Llanos’ delinquency by giving the Union and Funds $80,000 the

following day and paying the remainder by way of a 12 month payment plan. (Id. at 3). Mr.

Ramos’ representation was confirmed at the March 30, 2017 Hearing by the testimony of another

witness and the representation and certification of counsel for the Union and Funds. (Id. at 4).

The record before the Arbitrator also showed that Mr. Rarnos made a payment of $80,000 to the

Funds the day after the meeting, and that lawyers for the Funds and Respondent Angelo’s discussed

Mr. Rarnos’ agreement “to pay the delinquency to the point of the settlement but not for post-

settlement delinquencies.” (Id.). The record further demonstrated that, as of the date of the March



                                                      j
30, 2017 Hearing, Respondent Angelo’s had not remitted the remainder of the delinquent fringe

benefit balance as it had promised, which amounted to approximately $150,294.17. (Id.).

        Based on this evidence, the Arbitrator issued an arbitration award on July 3, 2017, finding

that: (1) Respondent Angelo’s representation to pay the delinquent fringe benefit balance “was

made in the context of the PLA contractual grievance procedure,” thus binding the parties to

settlement; (ii) the Union and Funds detrimentally relied on “[Respondent Angelo’s]

representation that it would remit payment of the delinquency”; and (iii) Respondent Angelo’s

violated the PLA and CBA by failing to remit its agreed upon payments to the Funds. (Id. at 4—

5). In the July 3, 2017 Arbitration Award, the Arbitrator awarded the following:

                1. Pursuant to the [PLA] and as set forth in the record of the fringe
                   benefit delinquency accrued by [Respondent Llanos] arising on
                   the. project, [Respondent Angelo’s] shall be directed to remit
                           .   .



                   payment to [the Funds], in the amount of $150,294.17, plus
                   interest in the amount of$12,119.72 (between October 26, 2016
                   and the present date) representing delinquent fringe benefit
                   contributions on behalf of Carpenters performing work on the.
                      project.

                2. In accordance with the PLA and the [CBA], [Respondent
                   Angelo’s] shall further be liable to [the Funds] for liquidated
                   damages in the amount of $30,058.83.

                3. [Respondent Angelo’s] shall be liable to [the Funds] in the total
                   amount of$ 192,472.72, as specifically set forth in paragraphs 1-
                   2 above. A check shall be made payable to [the Funds]        .   .




                4. [Respondents] shall reimburse [the Union] for the Arbitrator’s
                   fee, in the amount of $4,00.00. Payment of the Arbitrator’s fee
                   by [sic] shall be deemed an obligation imposed by this Award
                   under Article 9, Section 1. Step 3(b) of the PLA.

(Id. at 5 (emphasis omitted)).

       Petitioner alleges that Respondents have not complied with the July 3, 2017 Arbitration

Award. (Pet.   ¶ 19).   Petitioner subsequently filed this petition on July 2, 2018, requesting that the



                                                    4
Court confirm the July 3, 2017 Arbitration Award, pursuant to the Federal Arbitration Act, 9

U.S.C.   § 9,   13 (“the FAA”). (See genera/b’ Pet.).

                               II.    ARGUMENTS & ANALYSIS

A. Legal Standard

         The United States Supreme Court has explained that a court’s role in reviewing an

arbitration award is extremely limited. United Steelworkers ofAm. v. Am. Mfg. Co., 363 U.S. 564,

567—68 (1960); see also Jones i Intarome fragrance Coip., Civil Action No. 04-5625, 2007 WL

1296656, at *3 (D.N.J. Apr. 27, 2007) (“The party moving to vacate an arbitration award bears the

burden of proof’) (citation omitted). A court may not vacate an arbitration award merely because

it views the merits of the claims differently or because a court feels that the arbitrator made a

factual or legal error. See, e.g., Mqjor Leagtte Umpires Ass ‘n v. Am. League of Prqfessional

Bctseball Clubs, 357 F.3d 272, 280 (3d Cir. 2004). Instead, arbitration awards are entitled to a

strong presumption of correctness which can only be overcome in limited circumstances, as

outlined in section 10 of the FAA and in common law principles adopted by the Third Circuit. See

MajorLeague Un7piresAss’n, 357 F.3d at 280—81.

         Under the FAA, some circumstances in which a court may vacate an arbitration award

include: (i) where the award was procured by corn.tption or fraud; (ii) where the arbitrator exceeded

his or her powers; or (iii) where the arbitrator engaged in misconduct that prejudiced one of the

parties. 9 U.S.C.   § 10. Another circumstance recognized by the Third Circuit in which a court
may vacate an arbitration award is when said award “cannot in any rational way be derived from

the collective bargaining agreement.” United Steelworkers of Am., AfL-c’IO       1’.   Am. Smelting &

Refining Co., 648 R2d 863, 867 (3d Cir. 1981). Therefore, a court will generally uphold an




                                                  5
arbitration award so long as it “draws its essence from” the underlying agreement. Major League

Umpires Ass ‘ii, 357 f.3d at 280 (citations omitted).

B. Respondents’ Arguments

        Respondents raise two arguments in opposition to this Court granting Petitioner’s Motion:

(1) the July 3, 2017 Arbitration Award is void because an opinion of the Hon. Susan D. Wigenton,

U.S.D.J., found the Jersey City tax-abated ordinance which promulgated the PLA (“the PLA

Ordinance”) to be void; and (ii) the July 3, 2017 Arbitration Award did not draw its essence and

findings from the PLA or the evidence in the record. (See generally ECF No. 12). As shown

below, the Court is not persuaded by either argument.

    1. Whether the Arbitration Award is Void

        The first issue before the Court is whether the PLA and July 3, 2017 Arbitration Award are

void ab initio based on the June 15, 2017 Opinion and Order of Judge Wigenton, which found that

the PLA Ordinance was preempted by the National Labor Relations Act. See Associated Builders

& Contractors, Inc. v. Citr ofJersey Citr, Ni, Civil Action No: 14-5445, 2017 WL 2616889, at

*2_3 (D.N.J. June 15, 2017). While it is true that Judge Wigenton found the PLA Ordinance to be

void, her Honor later clarified in a November 29, 2017 Opinion that the June 15, 2017 Opinion

was “not retroactive” and that “PLAs for tax-abated projects completed prior to [the June 15, 2017

Opinion] will remain undisturbed.” Associated Builders & Contractors, Inc. v. City ofJersev City,

Ni, Civil Action No: 14-5445, 2017 WL 5951582, at *3 (D.N.J. Nov. 29, 2017). The November

29, 2017 Opinion further stated that, “[w]ith respect to the PLAs on the approximately eight (8),

active, tax-abated projects, [including the project relevant to this action, (see ECF No. 13 at 3 n. 1),]

this Court holds that the ruling [in the June 15, 2017 Opinion] does not apply to completed

components of those projects.” Associated Builders & Contractors, Inc., 2017 WL 5951582, at



                                                    6
*3 The reasoning of the November 29, 2017 Opinion was recently applied to a case substantially

similar to the one before this Court, in which the Hon. Esther Salas, U.S.D.J., also declined to

apply the June 15, 2017 Opinion to projects or work completed prior to said Opinion being issued.

(ECF No. 14-1 at 4:20—5:8).

       Respondents argue that Judge Wigenton and Judge Salas’ Opinions “overstepped the

court’s authority,” and that the June 15, 2017 Opinion must be applied retroactively to bar this

action. (ECF No. 16 at 1—4). However, as clarified in the November 29, 2017 Opinion, the initial

June 15, 2017 Opinion only voided work that was not yet completed at the time said Opinion was

issued, and therefore there is no initial ruling that this Court could retroactively apply to void

completed projects or completed work on non-completed projects. See Swietlowich v. Bucks Cty.,

610 F.2d 1157, 1164 (3d Cir. 1979) (explaining that a trial judge has the discretion to clarify or

correct a previous ruling, and should exercise said discretion if the previous ruling “might lead to

an unjust result.”). Unlike the cases cited by Respondents, which involved a prior opinion from a

different court directly applying to a pending action, see, e.g., Haiper v. Va. Dep ‘t of Taxation,

509 U.S. 86, 97—99 (1993); Olympic forest Coal. v. US. forest Serv., 556 F. Supp. 2d 1198, 1205

(W.D. Wash. 2008), Respondents here are asking the Court to rewrite the June 15, 2017 Opinion

to apply more broadly than it was intended, which it will not do. Instead, the Court follows the

reasoning of the other Judges in this District, and declines to extend Judge Wigenton’s initial

Opinion to void work completed prior to June 15, 2017.          Considering the work underlying

Petitioner’s grievance was completed prior to the June 15, 2017 Opinion, (see ECF No. 13 at 1

(stating same)), and the June 15, 2017 Opinion only voids work completed afier it was issued, the

Court finds that the July 3, 2017 Arbitration Award is not void.




                                                 7
   2. Whether the Arbitration Award is Grounded in the PLA and Record

       Respondents’ argument then turns to the merits of the July 3, 2017 Arbitration Award.

Specifically, Respondents argue that the July 3, 2017 Arbitration Award was not based on the PLA

and evidence in the record, in part because the Arbitrator allegedly misquoted Article 11 Section

2 of the PLA as containing nonexistent language that a higher-tier contractor can be liable for its

subcontractor. (ECF No. 12 at 4). Respondents also claim that the Arbitrator could not have found

a breach of the PLA in the absence of “evidence of hours worked on the job and an employer’s

failure to remit contributions” being presented. (Id. at 5). Finally, Respondents argue that the

Arbitration Award was only supposed to be retroactive up to 60 days prior to the underlying

grievance whereas this award went back seven months, and that the Arbitrator was supposed to

issue his decision within three days but did not do so for three months. (See Id. at 4—5).

       The Court is not persuaded by these arguments. as they fail to account for the fact that the

Arbitrator’s finding was not based solely on the language of the PLA, but rather on Respondent

Angelo’s representation that it would pay Respondent Llanos’ delinquency and the Union and

Funds’ detrimental reliance on said representation. (See ECF No. I-I at 4). Because Respondent

Angelo’s representation was made during a meeting at Step 1 of the PLA’s Grievance Procedure,

and was part of the grievance submitted to the Arbitrator, the dispute and findings in the July 3,

2017 Arbitration Award were placed squarely within the PLA and thejurisdiction of the Arbitrator.

See Mobil Oil Coip. v Indep. Oil Workers Union, 679 F.2d 299, 302 (3d Cir. 1989) (explaining

that the Court must look to both the language of the contract and the issue submitted in determining

an arbitrator’s authority); see also GKMGTInc. v. Local 274, Hotel Emps. & Rest. Emps. Union,

AFL-cIO, 930 F.2d 301, 304 (3d Cir. 1991) (stating that an arbitrator can “take cognizance of

contract principles.”). Any other errors or omissions allegedly committed by the Arbitrator are



                                                 8
not sufficient under the standard articulated above, suprct Section II.A, for the Court to vacate an

arbitration award. See Major Leagtte Umpires Ass ‘ii, 357 F.3d at 280 (explaining that a legal or

factual error is not enough to vacate an arbitration award) (citations omitted). Therefore, the Court

rejects Respondents’ arguments and confirms the July 3, 2017 Arbitration Award.

                                     III.    CONCLUSION

       For the aforementioned reasons, the Court hereby grants Petitioner’s Motion to Confirm

the July 3, 2017 Arbitration Award. An appropriate Order follows this Opinion.




Dated: October   /. 2018.




                                                      JO%4’L. LINARES
                                                     .e1?f Judge, United States District Court




                                                 9
